Citation Nr: 0937781	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  08-23 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1963 to September 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to the 
benefit currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in Travel Board hearing in Columbia, South Carolina in 
July 2009 to present testimony on the issue on appeal.  The 
hearing transcript has been associated with the claims file.

In the Veteran's personal statement received in June 2007, he 
appears to raise the issue of service connection for urinary 
problems manifested by kidney stones and a gall bladder 
condition.  Based upon the information in the claims file, it 
appears as though these claims have not been adjudicated to 
date.  As such, these informal claims for service connection 
are hereby referred back to the RO for appropriate 
disposition.

The Board also notes that there are outstanding claims of 
service connection for respiratory problems, to include lung 
cancer, as due to exposure to herbicides.  The Veteran 
asserts that he was exposed to Agent Orange during his 
service aboard the USS Repose, a naval hospital ship in the 
offshore waters off of the Republic of Vietnam.  In September 
2006, pending the results of an appeal in Haas v. Nicholson, 
20 Vet. App. 257 (2006), the Secretary of Veterans Affairs 
imposed a stay in adjudicating claims pertaining to this type 
of herbicide exposure.  As a final decision has now been 
reached in the Haas case, the stay has been lifted.  Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied; see also 
Memorandum by the Chairman of the Board of Veterans Appeals, 
No. 01- 09-03 (January 22, 2009).  Thus, RO adjudication of 
the claims of entitlement to service connection for 
respiratory problems, to include lung cancer as due to 
herbicide exposure, should be resumed if not already done so.  


FINDING OF FACT

The Veteran's current bilateral mixed hearing loss has been 
medically attributed to radical mastoid surgery performed 
many years after discharge from military service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in August 2006, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) 
and 38 C.F.R. § 3.159(b) (2009).  Specifically, the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate the claim for service connection for hearing 
loss, as well as information and evidence that VA would seek 
to provide and information and evidence that the Veteran was 
expected to provide. The Veteran was further notified of the 
process by which initial disability ratings and effective 
dates are established.  This pre-adjudicatory notice fully 
complies with applicable regulations and relevant case law.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has assisted the Veteran with respect to his claim for 
benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) 
and 38 C.F.R. § 3.159(c) (2008).  Service treatment records 
have been associated with the claims file.  Post-service 
medical providers have been identified by the Veteran, but he 
states that records of that treatment are no longer 
available, and any attempt to obtain them would be fruitless.  
See Board hearing transcript, July 2009.  The Veteran has not 
been provided with a medical examination in conjunction with 
this claim.  However, one is not required here.  

The Board is required to seek a medical opinion only if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the Veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).  In this case, the Veteran is 
diagnosed with bilateral mixed hearing loss.  VA treatment, 
September 2007.  The Veteran describes his only in-service 
noise exposure as a single instance of recreational skeet 
shooting off the fantail of the ship on which he served.  
Hearing transcript, supra; see also VA Form 9, July 2008.  
However, the evidence does not indicate that the Veteran's 
current hearing loss disability is associated with the in-
service skeet shooting incident.  Instead, the medical 
evidence of record unequivocally attributes the Veteran's 
current hearing loss to radical mastoid surgery performed in 
the 1980s, approximately 20 years after discharge from 
military service.  VA treatment record.  Therefore, in the 
absence of credible evidence associating the Veteran's 
current disability with his military service, an examination 
is not required.  

Service Connection

The Veteran seeks service connection for hearing loss, which 
he contends initially manifested in service.  In order to 
establish direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  38 C.F.R. § 3.303 (2008); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Alternatively, service connection may be granted for an 
organic disease of the nervous system, such as a 
sensorineural hearing loss, when it is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2009).  
Here, the Veteran's hearing loss is not exclusively 
sensorineural in nature, but is instead mixed with a 
conductive type of hearing loss.  See VA audiology 
consultation, September 2007.  Nonetheless, the Board has 
considered the merits of presumptive service connection for 
any sensorineural component thereof.  However, the Veteran 
separated from service in September 1966.  DD Form 214.  The 
first documented diagnosis of hearing loss, to include any 
sensorineural component, is in September 2007.  VA treatment 
record.  Although the Veteran has described private treatment 
for ear conditions occurring prior to September 2007 and as 
early as the 1980s, there is no evidence of sensorineural 
hearing loss manifested to a compensable degree within one 
year of discharge from service.  Therefore, presumptive 
service connection is not warranted.  38 C.F.R. §§ 3.307, 
3.309 (2009).  

Turning to a discussion of direct service connection, the 
determination of whether a Veteran has a disability due to 
impaired hearing is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009). 

A September 2007 VA audiological assessment reflects a 
diagnosis of right ear mild conductive hearing loss below 
1500 hertz (Hz), a moderate conductive hearing loss at 1500 
Hz, then severe mixed hearing loss above 1500 Hz.  Left ear 
hearing loss is described as mild conductive hearing loss 
below 500 Hz, normal hearing at 1000 Hz, moderate mixed 
hearing loss at 1500 Hz, then severe primarily sensorineural 
hearing loss above 1500 Hz.  VA treatment, September 2007.  A 
subsequent November 2007 audiology notation reflects pure 
tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
65
70
75
LEFT
40
35
80
95
95

As there is greater than a 40 decibel loss in all but one 
tested frequency, there is medical evidence of a current 
hearing loss disability.  38 C.F.R. § 3.385.   

Yet, service treatment records do not contain evidence of 
hearing loss incurred during the Veteran's military service.  
Upon examination at the time of the Veteran's separation from 
service, the only hearing test results are a 15/15 noted as 
whispered voice test results.  As this test procedure is no 
more than a gross assessment of hearing ability, the Board 
does not find it to be probative evidence of unimpaired 
hearing.  However, the Veteran did not complain of, nor seek 
treatment for, diminished hearing acuity during service.  In 
the absence of any medical evidence pertaining to hearing 
loss during service or shortly thereafter, the Board must 
assess the Veteran's lay testimony regarding his in-service 
noise exposure.  

The Veteran asserts that his military duties required him to 
monitor and maintain food provisions aboard a naval hospital 
ship.  Board hearing transcript, July 2009.  He stated that 
there was no job-related noise exposure in this capacity.  
Id.  Instead, the Veteran believes that his hearing loss is 
related to his military service because, on one occasion, he 
shot skeet from the fantail of the ship and has had hearing 
trouble since that time.  Id.  The Board does not doubt the 
Veteran's competent and credible history of shooting skeet 
during service.  However, there is simply no credible 
evidence that the Veteran's current hearing loss is related 
to this single incident of skeet shooting.  

The Board acknowledges the Veteran's contention that he has 
experienced continuous symptoms of hearing loss since the day 
that he shot skeet.  However, the Board finds it improbable 
that the Veteran experienced noticeable hearing loss, to the 
extent that he had continuous trouble understanding what 
people were saying, that began on a single day; and yet, he 
did not seek treatment for or otherwise report any hearing 
problem to medical providers, particularly given the 
Veteran's continual access to medical care as a sailor 
permanently assigned to work onboard a hospital ship.  

Furthermore, a layperson is generally incapable of opining on 
matters that require specialized medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  In 
this case, a VA otolaryngologist, also known as an ear, nose 
and throat specialist, states that this Veteran's audiometric 
results reflect hearing loss consistent with bilateral 
radical mastoid surgery.  VA treatment, September 2007.  This 
type of surgery involves excision of the mastoid air cells or 
the mastoid process within the ear.  Dorland's Illustrated 
Medical Dictionary 1128 (31st ed. 2007) (defining various 
forms of mastoidectomy).  Thus, the medical findings of 
record reflect that the Veteran's current hearing loss is due 
to surgery conducted in or around the 1980s, and in the 
absence of any medical evidence that shows that his hearing 
loss is related to an incident or injury in service, service 
connection must be denied.


ORDER

Service connection for hearing loss is denied. 



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


